                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 JDV WESLEYAN PLACE, LLC and
 DAVID L. DATTILO,                                                                     Plaintiffs,

 v.                                                      Civil Action No. 3:20-cv-208-DJH-RSE

 SAFECO INSURANCE COMPANY OF
 AMERICA,                                                                             Defendant.

                                            * * * * *

                                             ORDER

       The parties having agreed to a settlement of all matters in this case (Docket No. 16), and

the Court being otherwise sufficiently advised, it is hereby

       ORDERED that this action is DISMISSED without prejudice. All dates and deadlines

previously set in this matter are VACATED.

       The parties shall tender an agreed order of dismissal with prejudice within thirty (30) days

of entry of this Order. The Court will entertain a motion to redocket the action within thirty (30)

days of entry of this Order in the event the settlement is not consummated.

       July 6, 2020




                                                    David J. Hale, Judge
                                                 United States District Court




                                                 1
